-.
         .                               . .. .                               !   ,&
,



    i.
    1        L
                   OFFICE OF THE ArCORNEY GENERAL                 OF .TEXAS
                                I. AUSTIN
                                  .
                                                  .   .       i
    Q-O.-N
    A--’




                                           or on~.thepresoription
                                           ors do this app,parsntlg
                                                                  i ..
                                      ave admitted to me that.the




                     ~“TheBoa??dhae l.nstru&edme tb m&l thla
                 matter to your attwtion, and ask if rruah~aativity
                 on the part of un Ostoopathiaphyslcl,anis not,
                 uhen 3&entloml, culpable, as a purposlvc   intent.
                 to dcacive? BiridentlySOJW of these doctors pro-   ~,
                 mm   that sinoe they get a lloonse to practice
                                               *..
                                          _,.
                                                          .
           Texas State Board of &Mica1 Examiners,page 2
  ;.
       .       .



  -4               -tid.ic& and surgery in this state, they are also
'..--a             authorized to asmme the .useof the title &I.D.,
   .               ~Jihiah
                         they ,have not earaed.'
                     Ve interpret gcturletter as repuestin(San 0pLnnionas
           td whether the use, under the airounstanccadescrlbed,.ofthe
           fkbbrev$etion5X. D. * by a~ osteoptith
                                                violates any provision of
           the Civil or GrimLnsl laws of this State.
           .
                    .S?ebcter*s
                              Ikm InternationalDictlonory gives this
           definitionof ,theword 'doctor*:
   :
                        'AA acadenlo titlo,~o&mlly     tiplyi~g that
                   its os~essck uas ao well versed in a desartrient~  of
                   how Pedge.as to be qualified to teach; heAceS one                          “’
                   ok who5 this title has been oonferredby a univtq->
                   sitp OT co?.le2e,.or.otherproperly constitutedau-
  t                thority..AmAg the ohief doctoral degrees are)                    ,:.
                   I@tOr of Mefiaine (BL D,.),. . .!
  f                ..In the aase of Comonwealth Ve New England College oS
           Wropraatic, 108 ht.B. 895, 221 Hass, 190,~the oouIitsaid:
                          'Ihe word *doctor',.ie a prefix to a person's   -
                    n&ixe~sQ@.fles~a~ aoadenio distinotloA,foundsdupon
                    having reoeiVt?da dcgmi, aAd 8s OOZIEion~y used, in-.
                   &Gates still In the general subject of medioZn8."
                     There is.no statute, alvil or orLmiAal,*expressly pro-
           hibitIng the use of the abbreviation 'i& II."by a pers~on.u$on               '..
           vhon the de~ee~"%edicinae DOotOr" hatitiotbeen oonfkrred,.
           whether euah conduct ia “culpable” in the.sonsa of SKbjeatQq
           the individualto "censure or blame" ia not a Question of law,
           and we are not authorized aiid~211 .'otuAdertaheto express8n             .
                   upon abstraot guegtions of.moralftyor professional

                                                        Very truly pours




                                                              diJ 4
                                                  BY
                                                   ._..._
                                                       -...           tf;8. Allen       %
           tmnzdb                                                       Assistant